The Aegis Funds 6862 Elm Street, Suite 830 McLean, VA 22101 February 20, 2014 FILED VIA EDGAR U.S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: The Aegis Funds (the “Trust”) Securities Act Registration No: 333-106971 Investment Company Act Registration No: 811-21399 To Whom It May Concern: On behalf of the Trust, I hereby submit this application for withdrawal of Post-Effective Amendment No.19 to the Trust’s Registration Statement on Form N-1A (Accession No. 0000894189-14-000645), filed on February 6, 2014, pursuant to Rule 477(a) of the Securities Act of 1933, as amended (the “1933 Act”).No securities were sold in connection with Post-Effective Amendment No. 19. Pursuant to the requirements of Rule 478 of the 1933 Act, this application for withdrawal of Post-Effective Amendment No. 19 has been signed by the President of the Trust this 20th day of February, 2014. If you have any questions regarding this application for withdrawal, please do not hesitate to contact Paul Miller at 202-737-8833. Sincerely, /s/ Scott L. Barbee Scott L. Barbee President
